         Case
         Case1:20-cv-02398-LGS
              1:20-cv-02398-LGS Document
                                Document10
                                         9 Filed
                                           Filed05/04/20
                                                 05/05/20 Page
                                                          Page11of
                                                                of11




                                                                           Edward Y. Kroub – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                        E: Edward@cml.legal | W: cml.legal


                                              May 4, 2020

                                                                                             VIA ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Weiss v. Equifax Information Services, LLC et al., 1:20-cv-02398-LGS

Dear Judge Schofield:

       We represent plaintiff Yoshia Weiss (“Plaintiff”) in the above-referenced matter and write
to respectfully request that the Court adjourn the initial conference currently scheduled for
Thursday, May 14, 2020 at 10:30 a.m.. The adjournment will provide Plaintiff additional time to
conduct settlement negotiations with defendant Equifax Information Services, LLC. This
additional time will further be helpful as Plaintiff had encountered some difficulties when
attempting to serve defendant Experian Information Solutions, Inc. due in large part to the COVID-
19 pandemic.

       This is Plaintiff’s first request for an adjournment. Defendant Equifax consents to the
above request.

       We thank the Court for its time and consideration of the above request.

                                              Respectfully submitted,
                                               /s/ Edward Y. Kroub
                                              EDWARD Y. KROUB

cc:    All Counsel of Record (via ECF)


             APPLICATION GRANTED

             The ini2al conference set for May 14, 2020, at 10:30 A.M. is adjourned
             to June 4, 2020, at 10:30 A.M. The pre-conference materials are due on
             May 28, 2020.

             Dated: May 5, 2020
                    New York, New York
